Mitchell v Lam (2022 NY Slip Op 01929)





Mitchell v Lam


2022 NY Slip Op 01929


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


263 CA 21-00612

[*1]BRIAN MITCHELL, PLAINTIFF-RESPONDENT,
vPO N. LAM, M.D., AND ASSOCIATED MEDICAL PROFESSIONALS OF NY, PLLC, ALSO KNOWN AS A.M.P., DEFENDANTS-APPELLANTS. 


GALE GALE & HUNT, LLC, SYRACUSE (ANDREW R. BORELLI OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
COTE & VAN DYKE, LLP, SYRACUSE (JOSEPH S. COTE, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Robert E. Antonacci, II, J.), entered April 1, 2021. The order denied defendants' motion for summary judgment dismissing the complaint and granted plaintiff's cross motion for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by denying the cross motion and as modified the order is affirmed without costs.
Memorandum: In this medical malpractice action, defendants appeal from an order that denied their motion for summary judgment dismissing the complaint and that granted plaintiff's cross motion for partial summary judgment on liability on his informed consent claim. Contrary to defendants' contention, Supreme Court properly denied their motion (see generally Zuckerman v City of New York , 49 NY2d 557, 562 [1980]). We agree with defendants, however, that plaintiff failed to meet his initial burden on his cross motion (see generally id. ). The court thus erred in granting that cross motion, and we therefore modify the order accordingly.
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court